920 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nick PICKANA, Petitioner,v.YOUGHIOUGHENY & OHIO COAL CO. and Director, Office ofWorkers' Compensation Programs, Respondents.
No. 90-3256.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Petitioner Nick Pickana has petitioned for review of the decision and order of the Benefits Review Board (BRB) affirming the decision and order of an administrative law judge (ALJ) denying black lung benefits pursuant to Title IV of the Federal Coal Mine Health and Safety Act of 1969, as amended, 30 U.S.C. Sec. 901 et seq.


2
"[T]he standards of review for the Benefits Review Board and this Court are the same."   Welch v. Benefits Review Board, 808 F.2d 443, 445 (6th Cir.1986).  The Board (and this court) may not disturb an ALJ's findings of fact and conclusions of law if they are supported by substantial evidence, are rational, and are consistent with applicable law.  33 U.S.C. Sec. 921(b)(3), as incorporated by 30 U.S.C. Sec. 932(a);  O'Keeffe v. Smith, Hinchman & Grylls Assoc., 380 U.S. 359, 361-62, 85 S.Ct. 1012, 1014 (1965);  Welch, 808 F.2d at 445;  Gibas v. Saginaw Mining Co., 748 F.2d 1112, 1116 (6th Cir.1984), cert. denied, 471 U.S. 1116, 105 S.Ct. 2357, 86 L.Ed.2d 258 (1985).  Upon review of the claimant's assignments of error, the record in its entirety, the briefs of the parties, and the arguments of counsel, this court concludes that ALJ's denial of benefits was supported by substantial evidence, was rational, and was consistent with applicable law.


3
Accordingly, the decision of the Benefits Review Board is AFFIRMED for the reasons stated in the Board's order of January 24, 1990.